                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    MICHAEL ADEGOKE,

                               Petitioner,                           OPINION and ORDER
           v.
                                                                         15-cr-38-jdp
    UNITED STATES OF AMERICA,                                           18-cv-815-jdp

                               Respondent.


         Michael Adegoke has filed a petition under 28 U.S.C. § 2255 to challenge the sentence

he received after he pleaded guilty to wire fraud. He contends that his counsel was

constitutionally ineffective by failing to raise several issues during sentencing, including that

some victims’ financial losses should not have been considered because they were not

reasonably foreseeable.

         Adegoke also filed a separate document that he calls “Request to Take Judicial Notice

of Adjudicative Facts” in which he contends that he has “prima facie evidence” that the court

lacked subject matter jurisdiction over him. Dkt. 262.1 I will construe the second document as

a supplement to Adegoke’s petition. Finally, Adegoke has filed what I construe as a motion to

file a late reply brief, No. 18-cv-815-jdp, Dkt. 11, along with the brief.

         I will grant the motion to file the late brief, but I will deny Adoegoke’s petition and

supplement. Adegoke has failed to show that he received ineffective assistance of counsel or

that the court lacked jurisdiction over him.




1
    Docket entries are to No. 15-cr-38-jdp unless otherwise noted.
                                      BACKGROUND

       This case arises out of a conspiracy involving a “romance fraud scheme.” Adegoke and

other members of the conspiracy—including Sally Iriri, Richard Ugbah, and John Whipple—

expressed romantic interest in victims on dating sites, gained the victims’ trust, and then

defrauded the victims out of money in various ways. In March 2017, Adegoke pleaded guilty

to conspiracy to commit wire fraud.

       The original presentence report attributed $2.9 million of losses to Adegoke. Dkt. 175,

Appx. B. In response to Adegoke’s objections to the report, the government conceded that

approximately $650,000 should not be attributed to Adegoke. Dkt. 187. An amended

presentence report attributed $2.3 million in losses to Adegoke.

       At the sentencing hearing, I sustained additional objections to some of the losses

attributed to Adegoke and I overruled others. I found that Adegoke was responsible for $1.9

million in losses. As a result, Adegoke’s advisory guideline range was 78–97 months. I then

considered the factors in 18 U.S.C. § 3553(a) and imposed a sentence to reflect those factors.

First, I imposed a 23-month upward departure for impact to the victims, as I had with Iriri.

Second, I imposed a 24-month upward variance for Adegoke’s greater culpability in the

conspiracy as compared to Iriri. Ultimately, I sentenced Adegoke to a term of imprisonment of

144 months.

       Adegoke filed a notice of appeal, but the court of appeals later granted his motion to

dismiss the appeal.




                                              2
                                           ANALYSIS

A. Ineffective assistance

       Adegoke’s primary contention is that his counsel provided constitutionally ineffective

assistance by failing to object at sentencing to certain victim losses attributed to Adegoke in

the presentence report.2 He also says that counsel failed to investigate and submit mitigating

evidence related to Adegoke’s role in the offense and his conduct after the offense.3

       A claim for ineffective assistance has two elements: deficient performance and prejudice.

Brown v. Finnan, 598 F.3d 416, 422 (7th Cir. 2010). Performance is measured under an

objective standard: whether counsel’s conduct “fell outside the wide range of competent

representation.” Swanson v. United States, 692 F.3d 708, 714 (7th Cir. 2012). It is not enough

to show that counsel “deviated from best practices or most common custom.” Harris v.

Thompson, 698 F.3d 609, 640 (7th Cir. 2012). (internal quotations omitted). And there is a

“strong presumption that counsel’s conduct falls within the wide range of reasonable



2
  In his opening brief, Adegoke also said that his counsel should have conducted more
investigation into these issues. But Adegoke did not respond to the government’s argument
that he is not entitled to relief on this ground because the information he is relying on now was
already part of the record and he doesn’t identify anything new that further investigation would
have uncovered. See No. 18-cv-815-jdp, Dkt. 6, at 9–10 (citing Hardamon v. United States, 319
F.3d 943 (7th Cir. 2003)). So I will assume that Adegoke is conceding that point. But even if
he didn’t intend to abandon the argument, I conclude that it is without merit for the reasons
stated by the government.
3
  Adegoke also said initially that the court engaged in “double counting” by imposing both a
guidelines-based “vulnerable victim enhancement” and a 23-month upward variance for impact
to the victims, so his counsel was ineffective for failing to object. But Adegoke didn’t respond
to the government’s argument that there was no double counting because the two
enhancements do not cover the same conduct, see United States v. Salyers, 160 F.3d 1152, 1163
(7th Cir. 1998), and that the issue was resolved by United States v. Iriri, 825 F.3d 351 (7th Cir.
2016), in which the court of appeals affirmed a sentence that applied both enhancements to
Iriri, Adegoke’s codefendant. Again, I conclude that Adegoke has abandoned the argument,
and that, even if he hasn’t, the argument is without merit.


                                                3
professional assistance.” Brady v. Pfister, 711 F.3d 818, 823 (7th Cir. 2013). To satisfy the

prejudice element in the sentencing context, Adegoke must show that there is “a reasonable

probability” that he would have received a lighter sentence but for counsel’s alleged errors.

Griffin v. Pierce, 622 F.3d 831, 844 (7th Cir. 2010).

       1. Reasonable foreseeability

       Under the Sentencing Guidelines, the amount of pecuniary loss resulting from the

defendant’s crime affects his offense level. United States v. Sykes, 774 F.3d 1145, 1149–50 (7th

Cir. 2014). Because Adegoke was convicted of a conspiracy, “[t]he loss amount calculation

includes losses based not only on the defendant’s own actions but also the actions of

co-schemers, if those actions were ‘within the scope of,’ ‘in furtherance of,’ and ‘reasonably

foreseeable in connection with’ the jointly undertaken criminal activity, and ‘occurred during

the commission of the offense of conviction, in preparation for that offense, or in the course of

attempting to avoid detection or responsibility for that offense.’” United States v. White, 883

F.3d 983, 987–88 (7th Cir. 2018) (citations omitted).

       The question Adegoke raises is whether his counsel should have argued that certain

losses were not “reasonably foreseeable” to Adegoke. Specifically, he says that counsel failed to

properly object to approximately $600,000 in losses related to 12 different victims. According

to Adegoke, this was prejudicial because subtracting those losses would have changed his base

offense level from 16 to 14, changing his advisory guidelines range from 78–97 to 63–78

months.

       I am not persuaded that Adegoke was deprived of the right to effective assistance of

counsel on this issue. As for deficient performance, counsel did raise objections as to losses

suffered by 3 of the 12 victims included in Adegoke’s petition—PNR, MH, and MM—and on


                                               4
essentially the same grounds that Adegoke is asserting now, see Dkt. 184, something that

Adegoke ignores in his opening brief. In his reply brief, Adegoke goes into more detail about

what he believes counsel should have argued as to PNR, MH, and MM, but these are just

quibbles. Counsel’s arguments were more than adequate to preserve the objections for appeal,

so they were “not outside the wide range of professionally competent assistance.” See Swanson

v. United States, 692 F.3d 708, 715 (7th Cir. 2012) (internal quotations omitted) (no deficient

performance when “[t]he written objection (though perhaps not elaborate) was sufficient to

raise an argument that the government had not shown that [the defendant’s] criminal activity

either involved ‘five or more participants’ or was ‘otherwise extensive’”).

       As for C.B.’s losses, Adegoke says that they were not reasonably foreseeable because

they were incurred before he joined the scheme related to her.4 But he doesn’t cite any evidence

or even provide specific allegations that would support that conclusory statement and he

doesn’t identify any reason that his counsel should have known to object on that ground.

Martin v. United States, 789 F.3d 703, 706 (7th Cir. 2015) (vague and conclusory allegations

are not sufficient to support § 2255 petition). And the evidence presented to the court shows

that Adegoke was informed of the scamming of C.B. and that Iriri and Ugbah emailed Adegoke

about laundering the proceeds (although they ultimately used someone else).

       Adegoke’s argument about the losses of the remaining eight victims is that counsel

should have objected to losses when Adegoke was not the “job owner” (the person

communicating with the victim) and the money obtained from the victim wasn’t deposited in

the accounts of Sally Iriri (a co-defendant and Adegoke’s ex-wife) or S.G. (one of the victims).


4
  In his opening brief, Adegoke said that he was objecting to approximately $148,000 of C.B.’s
losses, but I attributed only $140,000 of C.B.’s losses to Adegoke.


                                                5
But Adegoke is confusing knowledge with foreseeability. A loss may be reasonably foreseeable

even if the defendant doesn’t know about a coconspirator’s actions, doesn’t interact with that

coconspirator, or even know who the coconspirator is. United States v. Sykes, 774 F.3d 1145,

1151 (7th Cir. 2014). Rather, a court can determine reasonable foreseeability based on whether

the defendant demonstrated a substantial degree of commitment to the conspiracy’s objectives,

either through his words or his conduct. Id. Adegoke does not acknowledge this standard, let

alone develop an argument that the government failed to meet it, so he has not shown that

counsel performed deficiently by failing to raise these objections.

       Adegoke has failed to show deficient performance, so it would not be necessary to

consider prejudice. But Adegoke would fail the prejudice part of the test as well.

       A threshold question related to any potential prejudice is which version of the guidelines

should apply. This is potentially important because different versions of the guidelines could

lead to different results. The government says that the 2013 version should apply because that

is the version that was in effect when Adegoke committed the crime. Under that version, any

loss between $1 million and $2.5 million results in a 16-level increase. U.S.S.G. § 2B1.1(I)

(2013 ed.). Adegoke says that the 2016 version should apply because that was the version in

effect when he was sentenced. Under that version, a loss of $1.5 million to $3.5 million results

in a 16-level increase; a loss of $550,000 to $1.5 million results in a 14-level increase. U.S.S.G.

§ 2B1.1(I) (2016 ed).

       I found that $1.9 million in losses could be attributed to Adegoke, which results in a

16-level increase under both versions of the guidelines. But if Adegoke is correct that the 2016

version should apply and that $600,000 in losses were inaccurately attributed to him, that




                                                6
would bump him down to a lower offense level and change his guidelines range from 78–97

months to 63–78 months.

       In support of its argument that the 2013 guidelines should apply, the government relies

on the presentence report, which used that version of the guidelines. Dkt. 194, ¶ 119. Neither

side objected to that conclusion, so I assumed that the 2013 guidelines applied as well. See Dkt.

239, at 23–24. But that assumption may have been incorrect. Under § 1B1.11, the court should

apply the version of the guidelines in effect at the time of sentencing unless doing so would

violate the Ex Post Facto Clause. Because the 2016 guidelines are more favorable to Adegoke,

at least in this respect, § 1B1.11 would seem to direct the court to apply the 2016 guidelines.

But counsel did not object to that portion of the sentencing report and Adegoke does not

contend that counsel’s failure to object qualifies as ineffective assistance, so the issue may be

forfeited.

       I need not decide which version applies because, even under the 2016 guidelines,

Adegoke would not fall into a different guidelines range unless he showed that he was entitled

to more than $400,000 in reductions to the loss calculation. For the reasons discussed above,

Adegoke hasn’t made that showing. And even if he had, he still would not be able to show

prejudice. As an initial matter, the presentence report states that the losses it calculated “reflect

only some of the money” lost by Adegoke’s victims, Dkt. 194, ¶ 37, so the probation office’s

estimates were likely conservative. The guidelines require only a “reasonable estimate of the

loss,” U.S.S.G. § 2B1.1 cmt. n.3(C), so challenges to individual amounts would have made

little difference. See Sullivan v. United States, 877 F.3d 337, 342–43 (7th Cir. 2017) (counsel’s

failure to object to loss amounts not ineffective assistance of counsel when petitioner did not

show that judge’s estimate was unreasonable).


                                                 7
       More important, I made it clear at the sentencing hearing that the precise amount of

the loss involved and the range recommended by the guidelines were not dispositive in

determining Adegoke’s sentence. Dkt. 239, at 43. Rather, I varied from the guidelines because

I did not believe that a sentence within the recommended range was adequate to serve the

purposes of sentencing identified in 18 U.S.C. § 3553(a). Dkt. 239, at 54, 58. That would not

have changed if the recommended range had been even lower than I thought it was. See Emezuo

v. United States, 357 F.3d 703, 711 (7th Cir. 2004) (error in calculating guideline range doesn’t

require resentencing if “the error did not affect the district court’s selection of a particular

sentence”).

       Adegoke has shown neither that his counsel performed deficiently by failing to raise

additional objections nor that he was prejudice by counsel’s performance. So he is not entitled

to relief on this ground.

       2. Other alleged errors

       Adegoke says that his counsel was ineffective for failing to investigate and raise two

other issues: (1) Adegoke’s relatively limited role in the conspiracy compared to Iriri; and

(2) Adegoke’s post-offense conduct showing his efforts to rehabilitate himself. Neither of these

issues require extensive discussion.

       As for Adegoke’s role in the offense, Adegoke’s counsel did object to a two-level increase

for an aggravating role, for essentially the same reasons that Adegoke is raising now. Dkt. 184

and Dkt. 209. Adegoke makes conclusory assertions in his petition that the record shows that

Iriri is more culpable than he is, but he does not point to any evidence that was not already

before the court and he has not shown that counsel failed to preserve the objection for appeal.

So Adegoke hasn’t shown deficient performance on this issue.


                                               8
       As for Adegoke’s conduct after the offense, both Adegoke and his counsel discussed

Adegoke’s efforts to better himself through education while he has been incarcerated. Dkt.

209-1 and Dkt. 239, at 47. But Adegoke says that his counsel should have presented evidence

about Adegoke’s involvement in the “entertainment business” while he was living in Atlanta.

Dkt. 260, at 26. He says that such evidence would show that he is not likely to continue illegal

activities after his release from prison.

       Adegoke doesn’t explain why he did not provide this information to the court in either

his written or oral statements before sentencing if he believed it was important. Regardless, the

information is not meaningfully different from the evidence already in the record. The

presentence report established that Adegoke was capable of making money through legitimate

means. It described his work as a club promoter, operator of a clothing store, and owner of a

barber shop. Dkt. 194, ¶¶ 146, 159. It also referred to his attempt to establish a production

company and his songwriting in Atlanta. Id., ¶ 158. Additional detail about Adegoke’s

professional life would not have been helpful to the court. Adegoke’s activities in Atlanta show

that he is interested in making money, but they say little about whether Adegoke will continue

criminal activity in the future. The record shows that he can pursue legitimate and illegal

business opportunities at the same time. He doesn’t point to any events in Atlanta showing

that he was trying to make amends for his past wrongs or that he was committed to making a

change. In fact, as I noted at the sentencing hearing, Adegoke continued his relationship with

Ugbah in Atlanta, even after Iriri was arrested. Dkt. 239, at 58.

       The bottom line is that counsel made some of the objections that Adegoke is raising

now and his failure to raise others did not prejudice Adegoke. So Adegoke hasn’t shown that

he received ineffective assistance of counsel.


                                                 9
B. Request to take judicial notice

       Adegoke says that the court should hold an evidentiary hearing to determine whether

the Assistant U.S. Attorney in this case “was not properly authorized pursuant to the

Appointments Clause to represent the United States.” Dkt. 262, at 3. If she wasn’t, Adegoke

believes that “the United States was not a party to the case,” and the court lacked jurisdiction

over him. Id. at 3–4.

       Adegoke emphasizes at the beginning of the document that he is “not seeking relief

yet,” so he does not want the document construed as a petition under § 2255 or § 2241 or a

motion under Rule 60. But if Adegoke is not seeking relief, then I cannot rule on his motion.

Federal courts cannot issue advisory opinions. Deveraux v. City of Chicago, 14 F.3d 328, 330

(7th Cir. 1994). Presumably, Adegoke wants to ask the court to vacate his conviction, but he

is concerned about violating § 2255(h), which prohibits “second or successive” petitions unless

they are authorized by the court of appeals. See Hare v. U.S., 688 F.3d 878, 880 (7th Cir.

2012). But “a proposal to amend one’s first motion is not a >second= motion, at least when the

first has not yet reached a final decision” Vitrano v. U.S., 643 F.3d 229, 233–34 (7th Cir. 2011)

(internal quotations omitted). Because I had not ruled on Adegoke’s § 2555 petition at the

time he file his “request to take judicial notice,” I will construe the request as a supplement to

his petition.

       This doesn’t get Adegoke very far because his request is frivolous for multiple reasons.

First, Adegoke provides no basis for inferring that the Assistant U.S. Attorney was not properly

appointed. In fact, the response to his Freedom of Information Act request includes the

attorney’s oath of office. Dkt. 262-2. Second, even if the Assistant U.S. Attorney had not been

properly appointed, it would not affect the jurisdiction of the court. See United States v. Suescun,


                                                10
237 F.3d 1284, 1287–88 (11th Cir. 2001) (“An appointment of a United States Attorney that

is not made as provided by the Appointments Clause does not affect the Government's power

to prosecute.”).

C. Certificate of appealability

       Under Rule 11 of the Rules Governing Section 2255 Proceedings, the court must issue

or deny a certificate of appealability when entering a final order. To obtain a certificate of

appealability, the applicant must make a “substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2); Tennard v. Dretke, 542 U.S. 274, 282 (2004). This means that

“reasonable jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal

quotations and citations omitted). Although the rule allows a court to ask the parties to submit

arguments on whether a certificate should issue, it is not necessary to do so in this case. For

the reasons already stated, I conclude that Adegoke’s motion under 28 U.S.C. § 2255 is without

merit. Because reasonable jurists would not debate whether a different result was required, no

certificate of appealability will issue.




                                              11
                                   ORDER

IT IS ORDERED that:

1. Petitioner Michael Adegoke’s “motion to expand the record,” which I construe as a
   motion for leave to file an untimely reply brief, is GRANTED.

2. Adegoke’s petition under 28 U.S.C. § 2255 and “request to take judicial notice” are
   DENIED.

3. Adegoke is DENIED a certificate of appealability. He may seek a certificate from
   the court of appeals under Fed. R. App. P. 22.

Entered March 20, 2019.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      12
